Exhibit 10.2

 

 

ADMINISTRATION AGREEMENT

 

This Administration Agreement (“Agreement”) is made as of December 15, 2016 by
and between GSV GROWTH CREDIT FUND INC., a Maryland corporation (the “Company”),
and GSV CREDIT Service Company, LLC, a Delaware limited liability company (the
“Administrator”).

 

WITNESSETH:

 

WHEREAS, the Company is a newly organized closed-end management investment fund
that intends to elect to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);
and

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1.Duties of the Administrator

 

(a) Employment of Administrator. The Company hereby employs the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such employment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

 

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping and record-keeping services at such facilities and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement. The Administrator shall also, on behalf of the Company, conduct
relations with custodians, depositories, transfer agents, dividend disbursing
agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable. The Administrator shall make reports to the Board of its performance
of obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain or sell or any other investment advisory
services to the Company. The Administrator shall be responsible for the
financial and other records that the Company is required to maintain, and under
the Investment Company Act, shall prepare, print and disseminate reports to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”). The Administrator will provide on the Company’s
behalf significant managerial assistance to those portfolio companies to which
the Company is required to provide such assistance. In addition, the
Administrator will assist the Company in determining and publishing the
Company’s net asset value, overseeing the preparation and filing of the
Company’s tax returns and the printing and dissemination of reports to the
Company’s stockholders, and generally overseeing the payment of the Company’s
expenses and the performance of administrative and professional services
rendered to the Company by others.

 



 

 

 

2.Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records which it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3.Confidentiality

 

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P and S-AM), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party. The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
authority, any authority or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.

 

4.Compensation; Allocation of Costs and Expenses

 

(a)       In full consideration of the provision of the services of the
Administrator, the Company shall reimburse the Administrator for the costs and
expenses incurred by the Administrator in performing its obligations and
providing personnel and facilities hereunder. The amount and nature of such
reimbursements shall be presented for review, on not less than a quarterly
basis, to the members of the audit committee of the Board, or in lieu thereof,
to a committee of the Board, all of the members of which are not “interested
persons” of the Company, as such term is defined under the Investment Company
Act. The Company will bear all costs and expenses that are incurred in its
operation, administration and transactions and not specifically assumed by GSV
Growth Credit LLC (the “Adviser”), pursuant to that certain Investment Advisory
Agreement, dated as of December 15, 2016 by and between the Company and the
Adviser (as the same shall be amended from time to time). Costs and expenses to
be borne by the Company include, but are not limited to, those relating to:
organization and offering (in an amount of up to $1,000,000, provided that the
amount of initial organizational and offering expenses in excess of $1,000,000
shall be paid by the Adviser); the Company’s pro-rata portion of fees and
expenses related to a Spin-Off transaction; calculating the Company’s net asset
value (including the cost and expenses of any independent valuation firm); fees
and expenses payable to third parties, including agents, consultants or other
advisors, in connection with monitoring financial and legal affairs for the
Company and in providing administrative services, monitoring the Company’s
investments and performing due diligence on the Company’s prospective portfolio
companies or otherwise relating to, or associated with, evaluating and making
investments; interest payable on debt, if any, incurred to finance the Company’s
investments; sales and purchases of shares of the Company’s common stock and
other securities; investment advisory and management fees; administration fees,
if any, payable under this Agreement; transfer agent and custodial fees; federal
and state registration fees; all costs of registration and listing the Company’s
securities on any securities exchange; U.S. federal, state and local taxes; fees
and expenses of directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party or an affiliate thereof (the “Independent Directors”);
costs of preparing and filing reports or other documents required by the SEC,
the Financial Industry Regulatory Authority or other regulators; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Company or the Administrator in connection with administering the Company’s
business, including payments under this Agreement based upon the Company’s
allocable portion of the Administrator’s overhead in performing its obligations
under the Agreement, including rent and the allocable portion of the cost of the
Company’s chief compliance officer and chief financial officer and their
respective staffs.

 



2

 

 

For purposes of this Agreement, a “Spin-Off transaction” includes a transaction
whereby the Company offers its stockholders the option to elect to either
(i) retain their ownership of shares of the Company’s common stock;
(ii) exchange their shares of the Company’s common stock for shares of common
stock in a newly formed entity that will elect to be regulated as a business
development company under the Investment Company Act and treated as a regulated
investment company under Subchapter M of the Internal Revenue Code of 1986, as
amended, and will use its commercially reasonable best efforts to complete an
initial public offering of its shares of common stock not later than three years
after the Company’s final closing of its private placement of shares of its
common stock, which closing will occur no later than December 31, 2017; or (iii)
exchange their shares of the Company’s common stock for interests of one or more
newly formed entities (“Liquidating Funds”) that will each be organized as a
limited liability company, and which will, among other things, seek to complete
an orderly wind down and/or liquidation of any such Liquidating Fund.

 

(b)      Notwithstanding anything to the contrary in this Section 4, the amounts
payable to the Administrator from the Company in any fiscal year shall not
exceed the greater of (i) 0.75% of the Capital Commitments as of the end of the
most recently completed fiscal year and (ii) $1,000,000. For purposes of this
Agreement, “Capital Commitments” shall mean the aggregate amount of capital
committed to the Company by investors as of the end of the most recently
completed calendar quarter.

 

5.Limitation of Liability of the Administrator; Indemnification

 

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its managing member, the Adviser to
the extent that they are providing services for or otherwise acting on behalf of
the Administrator, Adviser or the Company) shall not be liable to the Company
for any action taken or omitted to be taken by the Administrator in connection
with the performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Company, and the Company shall indemnify,
defend and protect the Administrator (and its officers, managers, partners,
agents, employees, controlling persons, members, and any other person or entity
affiliated with the Administrator, including without limitation the Adviser,
each of whom shall be deemed a third-party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Administrator’s duties or obligations under this Agreement or
otherwise as administrator for the Company. Notwithstanding the preceding
sentence of this Section 5 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of criminal conduct, willful
misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).

 

6.Activities of the Administrator

 

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Company as
stockholders or otherwise.

 



3

 

 

7.Duration and Termination of this Agreement

 

(a) This Agreement shall become effective as of the first date above written.
The provisions of Section 5 of this Agreement shall remain in full force and
effect, and the Administrator and its representatives, as and to the extent
applicable, shall remain entitled to the benefits thereof, notwithstanding any
termination or expiration of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Administrator
shall be entitled to any amounts owed under Section 4 through the date of
termination or expiration. This Agreement shall continue in effect for two years
from the date hereof and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by:

 

(i) the affirmative vote of a majority of the Board, or by the affirmative vote
of a majority of the outstanding voting securities of the Company; and

 

(ii) the affirmative vote of a majority of the Company’s Independent Directors,
in accordance with the requirements of the Investment Company Act.

 

(b) The Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by: (i) the affirmative
vote of a majority of the outstanding voting securities of the Company, (ii) the
affirmative vote of a majority of the Board, including a majority of the
Independent Directors, or (iii) the Administrator.

 

(c) This Agreement may not be assigned by a party without the consent of the
other party. The provisions of Section 5 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement.

 

8.Amendments of this Agreement

 

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York and the applicable provisions of the Investment Company Act. To the
extent the applicable laws of the State of New York, or any of the provisions
herein, conflict with the provisions of the Investment Company Act, the latter
shall control.

 

10.Entire Agreement

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

11.Notices

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

[Remainder of Page Intentionally Left Blank]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  GSV GROWTH CREDIT FUND INC.          

By:  

    Name: R. David Spreng     Title: President and Chief Executive Officer      
             



GSV CREDIT SERVICE COMPANY, LLC

         



By:

      Name: R. David Spreng     Title: Chief Executive Officer

 



5

